Fearing, J.
¶17 (dissenting)
What a difference a day makes. Twenty-four little hours.
Dinah Washington, What a Diff’rence a Day Makes (Mercury Records 1959).
¶18 The Department of Labor and Industries (DLI) ignores a critical word in the controlling statute, snubs a *941companion statute, promotes old bad dicta rather than new good dicta, and shuns the liberality intended for worker compensation statutes. I would affirm the trial court’s ruling and therefore dissent. Principles of statutory construction and the public policy of protecting injured workers compel a ruling that John Kovacs timely filed his worker compensation claim when he filed for benefits on September 29, 2011 for an injury sustained on September 29, 2010.
¶19 RCW 51.28.050 controls and imposes a one year statute of limitations for filing a worker compensation claim. The statute reads:
No application shall be valid or claim thereunder enforceable unless filed within one year after the day upon which the injury occurred or the rights of dependents or beneficiaries accrued. ...
The question on appeal is when did the one year commence to run. Two interpretations compete for dominance. First, “within one year after the day upon which the injury occurred” means the injured worker must apply for benefits on the day before the anniversary of the injury. Second, the statutory language permits an application for benefits on the anniversary of the injury. The difference lies in whether we count both the day of the injury and the date of filing an application for benefits.
¶20 Based on stray remarks in Nelson v. Department of Labor & Industries, 9 Wn.2d 621, 115 P.2d 1014 (1941), DLI argues that RCW 51.28.050 required John Kovacs to file his claim by September 28, 2011, a day before the anniversary of his injury. In Nelson, our high court wrote:
This court has established the rule that the one year period in which the claim must be filed commences to rim on the day of the accident. Read v. Department of Labor & Industries, 163 Wash. 251, 1 P. (2d) 234 [(1931)]; Ferguson v. Department of Labor & Industries, 168 Wash. 677, 13 P. (2d) 39 [(1932)]; Sandahl v. Department of Labor & Industries, 170 Wash. 380, 16 P. (2d) 623 [(1932)].
*9429 Wn.2d at 632. Remarkably, the Read, Ferguson, and Sandahl decisions, on which Nelson relies, utter no statement that the period runs on the day of the accident. The Nelson language is not only dicta, but specious dicta.
¶21 Wilbur v. Department of Labor & Industries, 38 Wn. App. 553, 686 P.2d 509 (1984) is the more recent and best dicta. Leroy Wilbur sustained injury in a car accident on August 5, 1977, while returning from a remote road construction job. He filed his application for worker compensation benefits on August 8, 1978. DLI and the superior court denied his claim because DLI did not receive his application within one year. This court affirmed the dismissal, but wrote:
In the case at bench, Wilbur’s claim had to be filed on or before Monday, August 7,1978 (August 5,1978, [one] year after the injury, fell on a Saturday).
Wilbur v. Dep’t of Labor & Indus., 38 Wn. App. at 556. Thus, this court recognized that filing one year later fulfilled the statutory limitation period. Such a reading comes naturally.
¶22 DLI argues that Wilbur v. Department of Labor & Industries is dicta since the quoted language was not necessary to the case’s holding. I readily agree. Nelson is also dicta, since the court’s ruling that the limitation period started running on the date of the injury contributed nothing to the ruling. In Nelson v. Department of Labor & Industries, 9 Wn.2d at 623 (1941), the worker applied for benefits one year and eleven days after the injury. The Supreme Court still ordered payment of benefits.
¶23 The cases cited in Nelson are the same. In each case, the worker applied beyond the anniversary of the injury. In Sandahl v. Department of Labor & Industries, 170 Wash. 380, 16 P.2d 623 (1932), the worker applied for benefits a year and a half after the injury. In Ferguson v. Department of Labor & Industries, 168 Wash. 677, 13 P.2d 39 (1932), the worker filed his claim six years after his work injury. In Read v. Department of Labor & Industries, 163 Wash. 251, *9431 P.2d 234 (1931), the worker applied for benefits four years after his injury. In another case relied on by DLI, Rector v. Department of Labor & Industries, 61 Wn. App. 385, 386, 810 P.2d 1363 (1991), the injured laborer filed for benefits seventeen years after the injury.
¶24 DLI argues that the Washington Legislature amended RCW 51.28.050 after Nelson v. Department of Labor & Industries without modifying the statute. DLI argues that the failure to amend the statute equates to the legislature adopting the Nelson dicta. Reenactment on several occasions of the statute can be legislative approval and adoption of a court holding. Ellis v. Dep’t of Labor & Indus., 88 Wn.2d 844, 848, 567 P.2d 224 (1977). Nevertheless, I doubt that a busy legislature spent any time reflecting and consciously deciding to approve Nelson’s dicta. That is why the rule of statutory interpretation is not one of absolute binding force. Ellis v. Dep’t of Labor & Indus., 88 Wn.2d at 848. In Ellis, the Supreme Court refused to follow a holding in another Nelson worker compensation case, Nelson v. Industrial Insurance Department, 104 Wash. 204, 176 P. 15 (1918), despite legislative reenactment of the statute, because of the lack of analysis by the earlier court.
¶25 Assuming a legislature’s silence is tantamount to approval, the Washington Legislature also amended RCW 51.28.050 in 2007, thirteen years after the 1984 Wilbur decision. If we follow the rule of parliamentary quietude, the latest silence should control. Under DLI’s contention, the Washington Legislature adopted the Wilbur dicta by its adopting a new version of RCW 51.28.050 in 2007.
¶26 RCW 1.12.040 also controls our decision. The statute reads:
The time within which an act is to be done, as herein provided, shall be computed by excluding the first day, and including the last, unless the last day is a holiday, Saturday, or Sunday, and then it is also excluded.
¶27 RCW 1.12.040 is of general application and applies to statutory time limits. State ex rel. Earley v. Batchelor, 15 *944Wn.2d 149, 130 P.2d 72 (1942); State v. Levesque, 5 Wn.2d 631, 635, 106 P.2d 309 (1940); State ex rel. Evans v. Superior Court, 168 Wash. 176, 178-79, 11 P.2d 229 (1932); Allen v. Morris, 87 Wash. 268, 274, 151 P. 827 (1915). Early in our state’s history, our high court accepted the statute as general and comprehensive of all questions involving a computation of time. State ex rel. Evans v. Superior Court, 168 Wash, at 180 (1932). DLI argues that RCW 51.28.050 is a specific statute and RCW 1.12.040 is a general statute and thus the former must control over the latter. A specific statute supersedes a general statute. Johnson v. Cent. Valley Sch. Dist. No. 356, 97 Wn.2d 419, 428, 645 P.2d 1088 (1982). Such an argument assumes that RCW 51.28.050 contains no ambiguity. John Kovacs’s interpretation of the statute is a reasonable interpretation, and thus there need not be any inconsistency between RCW 51.28.050 and RCW 1.12.040.
¶28 DLI’s reading of RCW 51.28.050 ignores a word implanted in the statute. RCW 51.28.050 refers to “one year after the day upon which the injury occurred.” (Emphasis added.) If the statute read “within one year of the day” of injury, DLI’s argument would improve. (Emphasis added.) Assuming any ambiguity in the statute, the term “after” should clarify the legislature’s intent that filing a claim exactly one year to the day of the injury suffices. “After” connotes that the one year begins to run the day following or “after” the injury. Thus, RCW 51.28.050 is consistent with the general statute RCW 1.12.040. DLI’s failure to recognize the word “after” in the statute violates the principle that we interpret statutes to give effect to all the language used. Cornu-Labat v. Hosp. Dist. No. 2, 177 Wn.2d 221, 231, 298 P.3d 741 (2013).
¶29 To illustrate DLI’s strained reading of RCW 51.28-.050,1 note that DLI wrote in its appeal brief that September 29,2011 is one year and a day after September 29,2010. Br. of Appellant at 18-19. Washingtonians do not think in such terms. September 29,2011 is one year after September *94529, 2010, not a year and a day. If it were otherwise, a Washingtonian born on December 16 would celebrate her birthday on December 15.
¶30 I am mindful of DLI’s significant decision, in In re Carey, No. 03 13790 (Wash. Bd. of Indus. Ins. Appeals Mar. 30, 2005), which rejected a claim filed on the one year anniversary of the injury. Carey should be rejected because the Board of Industrial Insurance Appeals (Board) based its decision on the bad dicta of Nelson v. Department of Labor & Industries. The Board hypocritically characterized Wilbur as mere obiter dictum, while impliedly proclaiming Nelson is something more than dicta. The Board’s decision also failed to analyze the critical word “after” in RCW 51.28.050.
¶31 We accord substantial weight to an agency’s legal interpretation to the extent that it falls within the agency’s expertise in a special area of the law. Superior Asphalt & Concrete Co. v. Dep’t of Labor & Indus., 84 Wn. App. 401, 405, 929 P.2d 1120 (1996). The application of a statute of limitations is not within DLI’s expertise, nor is a limitation period a special area of the law. The ultimate authority to interpret a statute rests with the courts. Waste Mgmt. of Seattle, Inc. v. Utils. & Transp. Comm’n, 123 Wn.2d 621, 627-28, 869 P.2d 1034 (1994).
¶32 The Washington Legislature enacted the worker compensation act to ensure that injured workers were adequately compensated. Rector v. Dep’t of Labor & Indus., 61 Wn. App. 385, 390, 810 P.2d 1363 (1991). Worker compensation acts are considered remedial in character, the provisions of which should be construed broadly and liberally in order to effectuate their purpose, which, among other things, is to benefit the working man and woman. Nelson v. Dep’t of Labor & Indus., 9 Wn.2d at 628 (1941).
¶33 The worker compensation law was particularly framed to avoid legal terminology and the technicalities of law pleading. Nelson v. Dep’t of Labor & Indus., 9 Wn.2d at 629. The law was intended so that working people them*946selves could make and file claims and give the notice of injury without the expense of employing attorneys. Nelson v. Dep’t of Labor & Indus., 9 Wn.2d at 629. DLI places a technical construction on RCW 51.28.050 that creates a snare for working people, since DLI’s reading conflicts with an interpretation given by a layperson. Litigants are entitled to know that a matter as basic as time computation will be carried out in an easy, clear, and consistent manner, thereby eliminating traps for the unwary who seek to assert or defend their rights. Stikes Woods Neigh. Ass’n v. City of Lacey, 124 Wn.2d 459, 463, 880 P.2d 25 (1994); Christensen v. Ellsworth, 134 Wn. App. 295, 301, 139 P.3d 379 (2006), rev’d on other grounds, 162 Wn.2d 365, 173 P.3d 228 (2007).
¶34 In Crabb v. Department of Labor & Industries, 186 Wash. 505, 58 P.2d 1025 (1936), the claimant fell and sprained his ankle on December 20, 1932. He obtained worker compensation benefits for the injury, and DLI closed his claim on March 15,1933. On July 18,1934, the claimant petitioned to reopen his claim on the basis that the fall also injured his neck but he was not aware of the neck injury until recently. In deciding whether to direct DLI to reopen the claim, the court needed to choose between two competing rules from other jurisdictions. The court, “[h]aving in mind the well known spirit and purpose of our industrial insurance act,” adopted the liberal view and ordered reopening. Crabb v. Dep’t of Labor & Indus., 186 Wash, at 512. Assuming two competing readings of RCW 51.28.050 exist, this court should adopt the liberal view and affirm the trial court.
¶35 In the end, this court must fulfill the intent of the Washington State Legislature. The court’s duty in statutory interpretation is to discern and implement the legislature’s intent. Lowy v. PeaceHealth, 174 Wn.2d 769, 779, 280 P.3d 1078 (2012). Any statute of limitations period is arbitrary in nature, but DLI gives no reason as to why the Washington Legislature would wish a rule calculating time to be different in the context of worker compensation law from the *947general rule found in RCW 1.12.040. DLI forwards no reason why our legislature would demand that an injured worker apply for benefits the day before the anniversary of the injury rather than on the anniversary of the injury.
¶36 Many foreign decisions address the statutory language of “within one year” and support this dissent. The Fair Debt Collection Practices Act requires that suit be brought “within one year” of the statute’s violation. 15 U.S.C. § 1692k(d). In Johnson v. Riddle, 305 F.3d 1107, 1114-15 (10th Cir. 2002), the court held that a suit filed on the one year anniversary of the violation was timely.
¶37 Ohio maintained a statute that allowed a party whose previous lawsuit was dismissed on grounds other than the merits to initiate a new action “within one year after” the date of dismissal. In Schon v. National Tea Co., 19 Ohio App. 2d 222, 250 N.E.2d 890 (1969), the court held timely a refiling of the lawsuit on May 11,1968 after it had been dismissed on May 11, 1967. Three hundred sixty six (366) days elapsed between the dismissal and refiling because of a leap year.
¶38 A California statute barred a personal injury suit unless brought “within one year” of the injury. In Wixted v. Fletcher, 192 Cal. App. 2d 706, 13 Cal. Rptr. 734 (1961), the plaintiff instituted action on February 5, 1960 to recover damages for personal injuries suffered on defendant’s premises on February 5, 1959. The appeals court held the suit to be timely.
¶39 Oklahoma adopted a savings statute that required suits to recover real property be filed within one year of the effective date of the statute, April 18, 1949. In Sarkeys v. Martin, 286 P.2d 727 (Okla. 1955), plaintiff filed suit on April 18,1950. The Oklahoma Supreme Court held the suit timely.
¶40 Rogers v. Etter, 67 Tenn. 13 (1874) illustrates the timelessness of the timeliness rule advocated by John Kovacs. Under the Tennessee code, a woman could bring *948suit against a husband’s executor “within one year” of discoverture. Eliza Rogers’ husband died on November 9, 1869, and she brought suit on November 9, 1870. The Tennessee high court held her suit timely.
¶41 I respectfully dissent.
Review granted at 184 Wn.2d 1026 (2016).